 



         

Exhibit 10.34.1.2
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment No. 2”) is made
as of January 25, 2006 among (a) FelCor Lodging Trust Incorporated and FelCor
Lodging Limited Partnership (collectively, the “Borrowers”), (b) the Lenders
party hereto, and (c) JPMorgan Chase Bank, N.A. (“JPMCB”) as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Lenders.
     WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to a Credit Agreement, dated as of December 12, 2005, as amended by
Amendment No. 1 dated as of January 12, 2006 (the “Credit Agreement”), pursuant
to which the Lenders have agreed to make loans to the Borrowers on the terms and
conditions set forth therein; and
     WHEREAS, the Borrowers have requested that the Lenders amend certain
provisions of the Credit Agreement, and the Lenders party hereto are willing to
so amend certain provisions of the Credit Agreement on the terms and conditions
set forth herein;
     NOW, THEREFORE, in consideration of the foregoing premises, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment No. 2,
the parties hereto agree as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to such terms in the Credit Agreement.
     2. Amendments to Credit Agreement. As of the Effective Date (as defined in
Section 4 hereof) the Credit Agreement is amended as follows:
     (a) Section 4.1(h) of the Credit Agreement is amended by restating such
section in its entirety to read as follows:
     ”(h) The Administrative Agent shall have received satisfactory evidence
that the Borrower’s Term Credit Agreement dated as of October 18, 2005 among the
FelCor Partnership and certain of its Subsidiaries, Citicorp North America,
Inc., as administrative agent and certain other parties shall be repaid in full
and terminated with the proceeds of the initial Loans hereunder.”

 



--------------------------------------------------------------------------------



 



     (b) Section 5.13(a) of the Credit Agreement is amended by restating the
proviso in the first sentence of such section in its entirety as follows:
     ”; provided that a wholly-owned Subsidiary that owns or ground-leases an
Unencumbered Asset shall not be required to execute and deliver a Subsidiary
Guaranty so long as the aggregate book value of all Unencumbered Assets owned or
ground leased by wholly-owned Subsidiaries that are not Subsidiary Guarantors
does not exceed 2% of Total Unencumbered Assets.”
     3. Provisions Of General Application.
     3.1. No Other Changes. Except as otherwise expressly provided or
contemplated by this Amendment No. 2, all of the terms, conditions and
provisions of the Credit Agreement remain unaltered and in full force and
effect. The Credit Agreement and this Amendment No. 2 shall be read and
construed as one agreement.
     3.2. Governing Law. THIS AMENDMENT NO. 2 SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     3.3. Assignment. This Amendment No. 2 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective permitted
successors and assigns.
     3.4. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 2, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.
     4. Effectiveness of this Amendment No. 2. This Amendment No. 2 shall become
effective on (the “Effective Date”) the date of execution and delivery to the
Administrative Agent by each of the Required Lenders, the Borrowers, and the
Administrative Agent of this Amendment No. 2.
[Remainder of page left blank intentionally]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment No. 2 as of the date first set forth above.

          BORROWERS:   FELCOR LODGING TRUST INCORPORATED
      By:   /s/ Joel M. Eastman        Name:   Joel M. Eastman        Title:  
Vice President     

              FELCOR LODGING LIMITED PARTNERSHIP
 
       
 
  By:   FelCor Lodging Trust Incorporated,
 
      its General Partner

            By:   /s/ Joel M. Eastman        Name:   Joel M. Eastman       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

     
LENDERS:
  JPMORGAN CHASE BANK, N.A.,
 
   
 
  individually and as Swingline Lender, Issuing
 
  Bank and Administrative Agent,

                  By:   /s/ Donald Shokrian       Name:   Donald Shokrian       
Title:   Managing Director        CITICORP NORTH AMERICA, INC.
      By:   /s/ Jeanne M. Craig       Name:   Jeanne M. Craig        Title:  
Vice President        MERRILL LYNCH CAPITAL CORPORATION
      By:   /s/ John C. Rowland       Name:   John C. Rowland        Title:  
Vice President        BANK OF AMERICA, N.A.
      By:   /s/ Lesa J. Butler       Name:   Lesa J. Butler        Title:  
Senior Vice President        DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:   /s/ Steven P. Lapham       Name:   Steven P. Lapham        Title:  
Managing Director              By:   /s/ Brenda Casey       Name:   Brenda
Casey        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY SENIOR FUNDING, INC.
      By:   /s/ Daniel Twenge         Name:   Daniel Twenge       Title:   Vice
President    

 